
	

113 HR 4682 IH: Veterans TRICARE Choice Act
U.S. House of Representatives
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4682
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2014
			Mr. Stewart (for himself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for coordination between the TRICARE program and eligibility for making contributions to
			 a health savings account.
	
	
		1.Short titleThis Act may be cited as the Veterans TRICARE Choice Act.
		2.Coordination between TRICARE program and eligibility to make contributions to health savings
			 accounts
			(a)In generalSection 223(c)(1)(B) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause:
				
					(iv)coverage under the TRICARE program under chapter 55 of title 10, United States Code, for any period
			 with respect to which an election is in effect under section 1097d of such
			 title providing that the individual is ineligible to be enrolled in (and
			 receive benefits under) such program..
			(b)Provisions relating to election of ineligibility under TRICARE
				(1)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1097c the
			 following new section:
					
						1097d.TRICARE program: Election of eligibility
							(a)ElectionA TRICARE-eligible individual may elect at any time to be ineligible to enroll in (and receive any
			 benefits under) the TRICARE program.
							(b)Change of election
								(1)If a TRICARE-eligible individual makes an election described in subsection (a), the
			 TRICARE-eligible individual may later elect to be eligible to enroll in
			 the TRICARE program. An election made under this subsection may be made
			 only during a special enrollment period.
								(2)The Secretary shall ensure that a TRICARE-eligible individual who makes an election described in
			 subsection (a) may efficiently enroll in the TRICARE program pursuant to
			 an election under paragraph (1), including by maintaining the individual,
			 as appropriate, in the health care enrollment system under section 1099 of
			 this title in an inactive manner.
								(c)Period of electionIf a TRICARE-eligible individual makes an election described in subsection (a), such election shall
			 be in effect beginning on the date of such election and ending on the date
			 that such individual makes an election under subsection (b)(1) to enroll
			 in the TRICARE program.
							(d)Cross reference relating to health savings account participationFor provision allowing participation in a health savings account in connection with coverage under
			 a high deductible health plan during the period that the election under
			 subsection (a) is in effect, see section 223(c)(1)(B)(iv) of the Internal
			 Revenue Code of 1986.
							(e)RecordsThe Secretary shall ensure that a TRICARE-eligible individual who makes an election described in
			 subsection (a) is maintained on the Defense Enrollment Eligibility
			 Reporting System, or successor system, regardless of whether the
			 individual is eligible for the TRICARE program during the period of such
			 election.
							(f)DefinitionsIn this section:
								(1)The term TRICARE-eligible individual means an individual who is eligible to be a covered beneficiary entitled to health care benefits
			 under the TRICARE program (determined without regard to this section).
								(2)The term special enrollment period means the period in which a beneficiary under the Federal Employees Health Benefits program under
			 chapter 89 of title 5 may enroll in or change a plan under such program by
			 reason of a qualifying event or during an open enrollment season. For
			 purposes of this section, such qualifying events shall also include events
			 determined appropriate by the Secretary of Defense, including events
			 relating to a member of the armed forces being ordered to active duty.
								.
				(2)Conforming amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 1097c the following new item:
					
						
							1097d. TRICARE program: Election of eligibility..
				
